The judgment of the court was pronounced by
Rost, J.
The plaintiff, as tutrix of her minor children, who in right of their father, are the heirs at law of Ruffin B. Ratliff, seeks to annul a wilfmade by *118him in favoi- of the defendant, on the ground that it is a nonoupative will under private signature, and is only signed by three witnesses, although a greater number might conveniently have been procured. The district judge being of opinion that the plaintiff had made out his allegations, annulled the will, and the defendant has appealed.
This case comes clearly within the principle of the decision in the case of Fruge et al. v. Lacayl et al., 1 N. S. 488. That case was decided under the Old Code, but the New Code has made no change in the law, material to the present inquiry.
In this case, there were four persons in the house when the will was made, competent to sign as witnesses, and only three of them were called u pon to attest it; it is also shown, that several other witnesses might have been pro - cured within the distance of one mile, and that the testator lived two or three .days after the will had been made and signed.
Judgment affirmed, with costs.